UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_______________________________________
                                               )
DONALD HUNTER, SR.,                            )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )      Civil Action No. 07-1268
                                               )
HILLARY RODHAM CLINTON,                        )
 Secretary, United States Department of State, )
                                               )
                          1
              Defendant.                       )
_______________________________________)


                                              ORDER

               For the reasons explained in the Opinion issued this same day it is hereby

               ORDERED that defendant’s motion for summary judgment [21] is GRANTED

and judgment is entered for the defendant on all claims; it is

               FURTHER ORDERED that the Clerk of the Court shall remove this case from the

docket of the Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.

                                                  /s/____________________________
                                                  PAUL L. FRIEDMAN
                                                  United States District Judge

DATE: September 15, 2009




       1
              The Court has substituted Secretary of State Clinton as defendant in place of
former Secretary Condoleezza Rice pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure.